Citation Nr: 1139274	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a duodenal ulcer.

2.  Entitlement to service connection for diverticulitis, including as secondary to a duodenal ulcer.

3.  Entitlement to service connection for hypertension, including as secondary to a duodenal ulcer.

4.  Entitlement to service connection for a psychiatric disorder, including as secondary to a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to February 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.  It was remanded by the Board for additional development in July 2010, and has now been returned to the Board for appellate disposition.

The Veteran contends that he is unable to work due to the symptoms of his duodenal ulcer.  The Veteran's inferred claim for a total rating by reason of individual employability (TDIU) is referred to the agency of original jurisdiction for initial adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not shown to have a moderately severe duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging 10 days in duration, or with continuous moderate manifestations.  Rather, the Veteran's gastrointestinal symptoms are due to unrelated disorders.  He is service connected only for the duodenal ulcer and the 10 percent rating has been assigned since 1961.

2.  Diverticulitis was not shown to have onset during service, or to otherwise be related to service or to a service connected disability.

3..  Hypertension was not shown to have onset during service or within a year thereafter, or to otherwise be related to service or to a service connected disability.

4.  A psychiatric disorder was not shown to have onset during service, or to otherwise be related to service or to a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's duodenal ulcer were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 7305 (2010).

2.  Diverticulitis was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  

3.  Hypertension was not incurred in or aggravated by service, it may not be presumed to have been incurred in service, nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

4.  A psychiatric disorder was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in November 2006 that explained the parameters of VA's duties to assist him with obtaining evidence in support of his claims.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability on a direct and on a secondary basis, and explained that in order to receive a higher rating for his ulcer the Veteran needed to show that it got worse.  The November 2006 letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.   

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining evidence that is necessary in order to substantiate the claim(s) for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including available service treatment records,  VA treatment records, private treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the June 2010 hearing.  The Veteran's Social Security Administration disability records were destroyed. 

In this case, portions of the Veteran's service treatment records (STRs) are unavailable through no fault of the Veteran.  The Board acknowledges its heightened obligation to consider carefully the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was provided with multiple VA examinations in connection with his claim.  There is no indication that other evidence in support of the Veteran's claim exists but was not obtained.

For the reasons set forth above, the Board finds that VA satisfied its duties pursuant to the VCAA in this case.  

Prior Remand

This case was remanded by the Board in July 2010.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case, the remand instructions were to (1) contact the Veteran to identify all treatment that he received for the conditions on appeal, and all identified treatment records, including treatment records from the Philadelphia VAMC from 1955 through the 1970s, should be obtained, (2) the Veteran should be afforded a new gastrointestinal examination to document the Veteran's symptoms and to determine whether they are related to the Veteran's ulcer, and also to determine whether the Veteran has diverticulitis that is related to his service or to his ulcer; (3) the Veteran should be afforded an examination to determine whether he has hypertension that is related to the Veteran's service or to his ulcer; (4) the Veteran should be afforded a psychiatric examination to determine whether he has a mental disorder that is related to his service or his ulcer.  

The Veteran was sent a letter in July 2010 requesting that he identify and provide releases for all health care providers who treated him for his ulcer, diverticulitis, hypertension, or a mental disorder, or to provide records from them.  Private treatment records were obtained from one source but another provider indicated that he had no records for the Veteran for the specified time period.  Treatment records were requested from the Philadelphia VAMC but there were no records from the specified time period.  The record does include VA examination reports from April 1954 and from 1959 and 1961 are on file.  The Veteran was afforded a VA gastrointestinal examination that also addressed his hypertension in September 2010.  He was also afforded a VA psychiatric examination in September 2010.  These examinations adequately addressed the questions that were posed in the Board's July 2010 remand.  

The Board finds that there was substantial compliance with the instructions that were set forth in the July 2010 remand. 

 Increased Rating

The Veteran contends that he should receive a rating higher than 10 percent for his duodenal ulcer.  He contends that he has symptoms such as stomach pain, nausea, and diarrhea as a result of his ulcer.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Duodenal ulcers are rated pursuant to 38 C.F.R. § 4.114, diagnostic code 7305.  Pursuant to this diagnostic code, a 10 percent rating is applied when the ulcer is mild and symptoms recur once or twice per year.  A 20 percent rating applies when the ulcer is moderate, and there are recurring episodes of severe symptoms 2 or 3 times per year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating applies when the ulcer is moderately severe, with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times per year.  A 60 percent rating applies when the ulcer is severe, and pain is only partially relieved by standard ulcer therapy, there is periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

At his hearing, the Veteran contended that he had near constant stomach problems.  He experienced stomach pain that kept him up at night.  He had nausea and diarrhea and spent most of the day in bed.  Sometimes he found blood in his stool or his underwear.  He had recently lost nearly 30 pounds.  He believed that this was all due to his ulcer.  

The Veteran was examined by VA in November 2006.  At that time, the Veteran complained of diffuse abdominal distress and indigestion.  He avoided greasy foods and took Maalox on an as needed basis with some benefit.  He had an occasional black bowel movement.  He had not had hematemesis for many years.  He had occasional diarrhea.  It had been many years since the Veteran had an upper GI and it was unclear whether or not he ever had an endoscopy.  The Veteran reported a history of diverticulitis. 

Upon examination the Veteran was noted to be obese.  His weight was stable.  There were no clinical signs of anemia.  There was no epigastric tenderness to palpation.  

The examiner diagnosed chronic dyspepsia but opined that there was no evidence of active ulcer disease.

The Veteran was afforded another VA examination of his gastrointestinal system in December 2009.  The Veteran reported that he was currently taking medication for heartburn and indigestion.  The Veteran denied episodes of abdominal colic, nausea or vomiting, and abdominal distention.  He reported constant gnawing or burning pain before eating, one to several hours after eating, and at night.  The Veteran reported that he vomited one month ago and that he had a dark stool 2 to 3 weeks ago.  The Veteran reported experiencing nausea on a weekly basis.  Vomiting occurred less than weekly.  The Veteran had persistent diarrhea.  There were no periods of incapacitation due to stomach or duodenal disease.

Upon examination the Veteran's weight was noted to be stable.  There were no signs of significant weight loss or malnutrition.  There were no signs of anemia.  The Veteran had a large protruding obese abdomen.  

An upper GI was performed.  The impression of that study was slight accentuation of tertiary waves in the esophagus, minimal widening of the esophageal hiatus without evidence of reflux, and possible duodenal diverticulum.  No evidence of a duodenal ulcer was found.  Blood tests were performed which did not show anemia.

In the diagnosis section of the report, the examiner wrote "no evidence of duodenal ulcer."  He did not provide a diagnosis for the cause of the Veteran's gastrointestinal symptoms.

The Veteran was reexamined in September 2010.  At that time, he reported a 34 pound weight loss in the past 6 months.  The Veteran reported a history of episodes of abdominal colic, nausea or vomiting, and abdominal distention.  He did not report gnawing or burning pain.  There were no episodes of hematemesis or melena.  The Veteran reported that he experienced nausea several times daily but vomited less than once per week.  The Veteran reported persistent diarrhea on a daily basis.  

Upon examination the examiner noted that there was a 20 percent weight loss compared to baseline.  However, there were no signs of significant weight loss or malnutrition.  There was abdominal tenderness which was diffuse, non-localizing, with no evidence of guarding or rebound.  The examiner reviewed the December 2009 Upper GI study which was prepared in conjunction with the previous examination as well as the blood tests which were performed in conjunction with that examination.

The examiner diagnosed gastritis with a previous history of duodenal ulcer.  She also diagnosed a history of diverticulitis with radiographic evidence of a possible duodenal diverticulum.  The examiner noted that while the Veteran claimed he had been treated for diverticulitis, there were no medical records in the claims file at that time showing such treatment.  The Veteran was urged to seek treatment from a physician if his symptoms worsened.  However, there were no symptoms of any other gastrointestinal disorder.  His ulcer was inactive.

VA and private treatment records reflect a "possible" flare up of peptic ulcer disease in 1992, but no diagnosis or treatment related to a duodenal ulcer since that time.

While the evidence shows that the Veteran experiences some gastrointestinal symptoms, these were not shown to have been caused by his duodenal ulcer.  Three separate VA examinations were performed and no active ulcer disease was found on any of the examinations.  On the most recent examination, the Veteran's symptoms were ascribed to gastritis and possibly diverticulitis since the Veteran reported having been diagnosed with this disorder.  The Veteran's symptoms were not attributed to an duodenal ulcer in any of the examinations, and on the most recent examination the Veteran's duodenal ulcer was diagnosed only as a "previous history of duodenal ulcer" indicating no current ulcer disease.  Since the Veteran's symptoms are attributable to a cause other than a duodenal ulcer, specifically, gastritis, they may not be used as a basis to increase the Veteran's rating for his duodenal ulcer.  No symptoms attributable to the duodenal ulcer were shown because the ulcer was not active.  Therefore, the criteria for a rating in excess of 10 percent for a duodenal ulcer were not met.   

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's gastrointestinal symptoms were not ascribed to his ulcer, which was repeatedly described as inactive and therefore asymptomatic.

  Service connection

The Veteran contends that he developed diverticulitis, hypertension, and a psychiatric disorder, to include as a result of his duodenal ulcer.  This is his only service connected disorder.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A.  Diverticulitis (Diverticulosis)

The Veteran testified at his June 2010 hearing that he was treated for diverticulitis many times in the past.  He testified that he was told he had diverticulitis while he was still in the service.  He testified that he was taken to a VA hospital while he was still in the service and that he was diagnosed with diverticulitis at that time.  After service, he was treated in many different places by many different doctors.  He believed that his duodenal ulcer caused his diverticulitis because he was healthy when he joined the Navy but became ill in service and was thereafter troubled by gastrointestinal problems.  In an undated written statement the Veteran indicated that he was first diagnosed with diverticulitis at the VA medical center in Philadelphia sometime soon after service.  However, he also wrote that a physician told him that diverticulitis had caused his ulcer which was diagnosed in service. 

The Veteran's service treatment records do not show any diagnosis of, or treatment for, diverticulitis.  They confirm that the Veteran became ill on board ship while he was in the Navy and vomited blood at which time he was transferred by helicopter to the U.S. Veterans Hospital in Bay Pines, where he received a blood transfusion.  After emergency treatment he was transferred to an Air Force hospital and then to the Naval hospital in Jacksonville, Florida.  Records from the Veterans Hospital and the Air Force hospital are not in the Veteran's service treatment records.  The Naval hospital record shows a diagnosis of ulcer, duodenum, without obstruction.  There is no diagnosis of diverticulitis.

The record contains VA examinations conducted in 1954, 1959, and 1961.  There is no mention of diverticulitis on these examinations, to include any pertinent history.  The service connected ulcer was noted during that time.

Private treatment records reflect that the Veteran had an endoscopic procedure during which he was diagnosed with pan diverticulosis in 2004.  No further treatment records pertaining to diverticulosis are in the claims file.  

The examiner who performed the September 2010 examination opined that the Veteran's diverticulosis was not caused by the Veteran's history of duodenal ulcer disease.  The examiner explained that review of the medical literature showed no connection between diverticulosis and duodenal ulcers.  Furthermore, the Veteran had possible evidence of a duodenal diverticulum on UGI, which is a small bowel diverticula.  These are usually asymptomatic and are usually found incidentally.  There was no indication that the Veteran had been evaluated for colonic diverticulosis however statistically he might have this disorder because it is age-related and occurs in at least 30 percent of patients over the age of 60.  She noted that the Veteran had been instructed to follow up with his health care provider for symptoms of diarrhea and weight loss.  It is of note that on examination in 2006, there was a conclusion that any diverticulitis present was unrelated to his illness in service.

While the Veteran may have diverticulosis, this was not shown to be related to the Veteran's service or his service connected duodenal ulcer.  While the Veteran testified at his hearing that he was diagnosed with diverticulitis in service, Navy hospital records from the period of time after the Veteran became ill make no mention of diverticulosis.  While records from his hospitalization at Bay Pines and at the Air Force hospital are not in his service treatment records, given that he was transferred to the Naval hospital directly after being treated by these facilities, if he had been diagnosed with diverticulosis this most likely would have been documented in his hospital record at that time.  However, only a duodenal ulcer was documented.  Moreover, while the Veteran contends that he was treated for diverticulitis since service, the only record showing a diagnosis of diverticulosis is a 2004 diagnostic test.  This is many years after the Veteran's service.  Again, it is noted that examinations in 1954, 1959, and 1961 were completely negative in pertinent part.  Furthermore, the VA examiner opined that the Veteran's diverticulosis, if he in fact has this disorder, is not related to his history of duodenal ulcer because medical literature does not support any relationship between these two disorders.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for diverticulitis is denied.

	B. Hypertension

The Veteran contends that he has hypertension due to his duodenal ulcer  He testified at his June 2010 hearing that since service he has been treated for anxiety and stress.  He testified that he was treated for hypertension due to stress shortly after service.  He felt that his high blood pressure came from the stress and anxiety that he experienced as a result of his ulcer including pain, not sleeping, and not eating.  In an undated written statement, the Veteran indicated that he was treated for diverticulitis, stress, and hypertension prior to seeking treatment from VA.

The Veteran's service treatment records do not show a diagnosis of, or treatment for hypertension.  Similarly, VA examinations in 1954, 1959, and 1961 are all negative for complaints of findings of hypertension.  He had recorded blood pressures of 120/80 in 1954 and 130/80 in 1961.  He did report trouble with "nerves" in 1961, although no pertinent findings were made.

Treatment records from the 1990s indicate that the Veteran had hypertension at that time and thereafter was treated for hypertension.  

The Veteran was examined with respect to his hypertension in September 2010.  At that time the Veteran reported that he believed he had hypertension in the service and he believed he might have been treated for hypertension at the same time as he was treated for his duodenal ulcer.  The Veteran testified that he was prescribed medication for hypertension in the 1990s but that he stopped taking it.  He was again prescribed medication for hypertension around 2007 but he stopped taking that medication as well.  After examining the Veteran, the examiner diagnosed essential hypertension.

She opined that the Veteran's hypertension was not related to his service or to a service connected disability.  She observed that there is no evidence to support that the Veteran's hypertension had its onset during service, is due to any disease or injury during service, or was caused or aggravated by his duodenal ulcer.  Review of service treatment records showed that the Veteran had normal blood pressure during service with the exception of his acute illness, when he had low blood pressure.  There were no records available that indicate that the Veteran was evaluated or treated for hypertension during a 10 year period after service.  Currently the Veteran has an inactive ulcer according to a recent UGI and the etiology of his hypertension is considered essential in nature.  The examiner noted that the Veteran was overweight which exacerbated his hypertension.  Further, an examiner in 2006 noted that there was no relationship between hypertension and the illness he had in service.

The evidence does not show that the Veteran's hypertension is due to service or to a service connected disability.  The Veteran had documented normal blood pressure in service.  There was no indication of high blood pressure for 10 years after service.  He was first prescribed medication for hypertension in the 1990s which was approximately 40 years after service.  The Veteran's ulcer is inactive and a physician opined that there was no relationship shown between the Veteran's ulcer and his hypertension.  There is no medical opinion to the contrary.  While the Veteran testified that his ulcer causes him to experience pain and stress, and he believes that this led to his hypertension, the Veteran's current gastrointestinal symptoms were not shown to be due to his ulcer.  Furthermore, the Veteran lacks the medical expertise to determine the relationship between any pain and stress that he might be experiencing and his high blood pressure.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for service connection for hypertension.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

	C.  Psychiatric Disorder

The Veteran contends that he developed a psychiatric disorder as a result of his duodenal ulcer.  

In an undated written statement the Veteran contended that the episode of hematemesis that he experienced in service was a "stress attack."  He contended that he experienced a lot of stress in boot camp and could not tolerate being aboard a ship.  He contended that he left the service with "very bad nerves."  On his VA Form 9 he wrote that he still has nightmares about the time when he was acutely ill with a bleeding ulcer in service.  For the last 40 years, he has not slept more than 2 hours at a time.  At his June 2010 hearing the Veteran testified that was a "nervous wreck" after he got out of the Navy because he was under so much stress.  He ascribed some of this stress to trouble dealing with his father, whom he lived with for a time after he left the service.  

The Veteran's service treatment records do not show a diagnosis of, or treatment for, any type of psychiatric disorder.  Post-service VA examinations in 1954 and in 1959 are negative for pertinent complaints.  The Veteran noted a history of nervousness in 1961 but no pertinent findings were made, nor is any chronic psychiatric disorder shown.

The Veteran submitted a letter from his psychologist dated in July 2008 who wrote that he was treating the Veteran for his reaction to "excessive stress."  These included his health problems, financial difficulties, and troubles dealing with VA.  The health problems that were said to contribute to the Veteran's stress were a swollen right leg, hip and ankle pain, hypertension, and diverticulitis.  A duodenal ulcer was not mentioned.  The Veteran was diagnosed with an adjustment disorder with anxiety.  

Treatment records from the Veteran's psychiatrist reflect that he was treated in 2010 for anxiety and depression.  Prior to being assigned to this psychiatrist an assessment was performed by a licensed clinical social worker (LCSW).  The social worker wrote that the Veteran reported that he needed support and counseling to get through his current stressors.  He cited financial stressors as being his primary concern because he is unable to pay his monthly bills.  He reported that he was not currently on psychiatric medication but he thought that he might have been after being discharged from the Navy.  He saw another provider 2 or 3 years previously.  The Veteran reported that he had psychiatric problems since he was in the Navy.

The Veteran was seen for a VA psychiatric examination in September 2010.  At that time the Veteran reported that he moved around a lot and received medical and psychiatric treatment from various sources.  However, there were no VA records of any mental health treatment.  He reported that he was currently prescribed medication for anxiety.  He was seeing a counselor through the Community Services Board.  The examiner noted the July 2008 letter from the Veteran's psychologist indicating that he was being treated for stressors involving his health and financial problems.  

The Veteran reported that he had anxiety because he experienced a lot of stress.  When asked about his stressors he talked a lot about recent problems with his landlord, who would not exterminate roaches in the Veteran's home.  He was not seeing his private psychologist anymore because his private health insurance stopped paying for it.  

The Veteran discussed his work history and his current and previous marriages.  The examiner noted that the Veteran was in prison from 1970 to 1974 but the Veteran did not want to disclose the reason for this.  

Upon examination, the Veteran's affect was broad and his mood was generally euthymic.  He appeared friendly and cooperative although he seemed to be feeling frustrated about a variety of things including his various health problems and history of health difficulties and his perceived lack of proper treatment for them as well as lack of compensation for them.  He seemed to feel strongly that many of his gastrointestinal symptoms were related to his history of ulcer in the 1950s although repeated examinations did not show any active peptic ulcer disease.  There was no impairment of thought processes and communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  He denied any suicidal or homicidal thinking and did adequately with his personal hygiene and activities of daily living.  He was oriented, memory was intact, and there was no obsessive compulsive behavior.  

The Veteran's speech was mildly pressured when he got excited about the various topics discussed.  His speech was somewhat tangential and circumstantial and he had to be redirected at times.  He did not describe any panic attacks.  He reported that he was frequently nervous.  He described feeling very tense and overall seemed very reactive to a variety of stressful conditions in his life.  When asked about what stress he had, he indicated that he has stress over the VA claims process and his landlord and the roaches.  He described recent stress over being called by a bill collector.  He frequently also talked about stress over his overall health.  

The Veteran's impulse control was adequate and he described sleep problems stemming from a variety of sources including the need to use the restroom at night, his wife staying up late, hip pain, a worn out mattress, and worrying.  The examiner diagnosed anxiety disorder not otherwise specified (NOS).

The examiner opined that he could not conclude without undue speculation that the Veteran's psychiatric condition was present during his service.  The examiner noted that there was no treatment for mental health difficulties in the Navy and records are lacking for treatment in the years after military service until the present time.  The examiner opined that the Veteran's current anxiety disorder was less likely than not caused by a disease or injury in service, specifically his duodenal ulcer.  While the Veteran had an ulcer in the 1950s, he had not had any active ulcer disease in many, many years making it unlikely that his current anxiety disorder is related to the one episode of an ulcer condition more than 50 years ago.  Additionally, the Veteran indicated numerous other stressful situations in his life that contribute to his anxiety condition; there sources of stress are not related to his history of ulcer.  The examiner opined that the Veteran's duodenal ulcer did not cause or aggravate his anxiety disorder due to the lack of treatment records and the fact that the ulcer occurred over 50 years ago and is not presently or in recent times active for many, many years.  

While the Veteran is currently diagnosed with an anxiety disorder, the evidence does not show that it is related to his service or to a service connected disability.  While the Veteran's psychologist submitted a letter regarding the stresses experienced by the Veteran, these stressors did not include his military experiences or his duodenal ulcer.  The VA examiner was unable to attribute the Veteran's current mental health problems to service without undue speculation, and opined that his anxiety disorder was not related to his remote history of a duodenal ulcer in the 1950s.  While the Veteran reported that he experienced anxiety and stress since service, there is no indication that the Veteran had an actual mental disorder during his service.  The VA examiner was unable to make any such connection.  Moreover, while in his written statement the Veteran reported that he had nightmares about the episode when he had his duodenal ulcer, notably he did not mention this to the VA examiner and ascribed his difficulty sleeping to a variety of other causes.  The Veteran ascribed his stress to general health concerns, financial problems, and difficulties with the VA claims process to both his private psychologist and the VA examiner, making these more likely than not the sources of his current stress and anxiety.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 10 percent for a duodenal ulcer is denied.

Service connection for diverticulitis is denied.

Service connection for hypertension is denied.

Service connection for a psychiatric disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


